 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICA McCARRICK,                                 No. 2: 17-cv-2652 TLN KJN P
12                       Petitioner,
13           v.                                         ORDER
14    JANELLE ESPINOZA, et al.,
15                       Respondents.
16

17          Petitioner is a state prisoner, proceeding through counsel, with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s second

19   unopposed motion for a sixty days extension of time to file a reply to the answer.

20          Good cause appearing, IT IS HEREBY ORDERED that:

21          1. Petitioner’s motion for an extension of time (ECF No. 35) is granted;

22          2. Petitioner’s reply to the answer is due on or before October 22, 2019.

23   Dated: August 23, 2019

24

25

26
     Mccar2652.eot(3)
27

28
                                                       1
